PER CURIAM.
We reverse the final judgment awarding costs and fees to co-defendant Margaretten & Co., Inc. in Cosmos Developers, Inc.’s action to foreclose on a mechanics lien.
Margaretten was a named defendant in only one count of Cosmos’s complaint. The Mitzners were named defendants in, and actively defended all four counts of the complaint. Upon granting the defendants’ motions for fees the trial court awarded the Mitzners’ counsel 96 hours as reasonably expended on the defense of the case. In contrast, the court awarded Margaretten’s counsel 225 hours as reasonably expended on the case. We hold that this award to Margaret ten was excessive in view of Margaretten’s role in the defense of Cosmos’ complaint, and the amount awarded to the other co-defendants, DiStefano Construction, Inc. v. Fidelity & Deposit Co. of Md., 597 So.2d 248 (Fla.1992), and is an abuse of discretion. This holding does not disturb the cost award.
We reverse the fee award and remand with instructions to reduce the number of homes awarded to Margaretten to a number no higher than the number of hours awarded to co-defendants’ counsel.
Reversed and remanded.